 LOCAL 127, IATSELocal 127, International Alliance of Theatrical StageEmployees and Moving Picture Operators ofthe U.S. & Canada, AFL-CIO-CLC and F.P.S.& Associates, Inc., d/b/a F.P.S., Inc. and TimeLife Productions, Inc. and International Alli-ance of Theatrical Stage Employees and MovingPicture Operators of the U.S. & Canada, AFL-CIO-CLCInternational Alliance of Theatrical Stage Employeesand Moving Picture Operators of the U.S. &Canada, AFL-CIO-CLC and F.P.S. & Asso-ciates, Inc., d/b/a F.P.S., Inc. and Time LifeProductions, Inc. and Local 127, InternationalAlliance of Theatrical Stage Employees andMoving Picture Operators of the U.S. &Canada, AFL-CIO-CLC. Cases 16-CD-131and 16-CD-132July 30, 1981DECISION AND ORDER QUASHINGNOTICE OF HEARINGThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed in Case 16-CD-131 by F.P.S. &Associates, d/b/a F.P.S., Inc. (F.P.S.), alleging thatLocal 127, International Alliance of TheatricalStage Employees and Moving Picture Operators ofthe U.S. & Canada, AFL-CIO-CLC (Local 127),violated Section 8(b)(4)(D) of the Act by engagingin certain proscribed activity with an object offorcing or requiring F.P.S. to assign certain workto employees represented by Local 127 rather thanto employees represented by Locals 80, 44, 695,705, 528, 767, and other unspecified locals of Inter-national Alliance of Theatrical Stage Employeesand Moving Picture Operators of the U.S. &Canada, AFL-CIO-CLC (IATSE), and followinga charge filed in Case 16-CD-132 by F.P.S., alleg-ing that IATSE violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity withan object of forcing or requiring Time Life Pro-ductions, Inc. (Time Life), to assign certain workto employees represented by IATSE locals otherthan Local 127 rather than to employees represent-ed by Local 127.The cases were consolidated for hearing and ahearing was held before Hearing Officer RuthSmall on July 15 and August 11, 12, and 13, 1980,at Fort Worth, Texas. All parties appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on issues. Thereafter,F.P.S., Local 127, and IATSE filed briefs.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that theyare free from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERSThe parties stipulated, and we find, that F.P.S. isa Texas corporation having its principal place ofbusiness in Dallas, Texas, where it provides prepro-duction and production services to producers en-gaged in motion picture and television work.During the 12 months preceding the hearing, a rep-resentative period, F.P.S. performed servicesvalued in excess of $50,000 for customers locatedoutside the State of Texas and/or purchased or re-ceived goods valued in excess of $50,000 fromsources located outside the State of Texas.The parties stipulated, and we find, that TimeLife has an office in Los Angeles, California,where it is engaged in the production of motionpictures and television programs. During the 12months preceding the hearing, a representativeperiod, it performed services valued in excess of$50,000 for customers located outside the State ofCalifornia and/or purchased or received goodsvalued in excess $50,000 from sources located out-side the State of California. Accordingly, we findthat F.P.S. and Time Life are engaged in com-merce within the meaning of Section 2(6) and (7)of the Act, and it will effectuate the purposes ofthe Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local127 and IATSE are labor organizations within themeaning of Section 2(5) of the Act.II111. THE DISPUTEA. Background and Facts of the DisputeIn early 1980, Time Life hired Robert Papazianto produce a movie for television entitled "Crisis atLittle Rock" ("Crisis"). After considering variouslocations, as well as the possibility of using a pro-duction crew composed entirely of local employ-ees, Papazian decided to schedule 18 days of film-ing in Dallas, Texas, and 10 days in Little Rock,Arkansas, using a mixed crew of Los Angeles-based employees represented by IATSE and localemployees. He also scheduled preproduction work,consisting, inter alia, of the preparation of costumesand sets for the actual filming, in Los Angeles andDallas.Time Life had not previously filmed in Dallas.Accordingly, a location scout contacted Joe Pope,F.P.S.'s executive vice president, and asked ifF.P.S. would be interested in providing electricaland grip equipment for the shooting and in provid-257 NLRB No. 41409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the local technical and production employees.Subsequently, Pope met with Time Life's unit pro-duction manager, Billy Ray Smith, and reached anagreement to provide equipment and labor for theproduction. They agreed that F.P.S. would be paida flat rate for equipment rental and that it would bepaid for providing labor and handling the payrollfor these employees on a cost-plus basis, i.e., thecost of each employee's salary and benefits plus aspecified percentage. They also executed a memo-randum summarizing the procedure by whichF.P.S. would provide its payroll services and ac-knowledging that F.P.S. would be given screencredit.Time Life and F.P.S apparently did not enterinto any written agreement delineating preciselythe job classifications and filming locations forwhich F.P.S would provide employees and forhow long these employees would work. Papaziantestified that he at all times intended to replace theDallas employees with Little Rock employees fol-lowing the Dallas phase of filming and that he sotold Smith. He also testified that when he calledJosef Bernay, an international representative ofIATSE, to arrange clearances for him to go intoDallas and Little Rock with a mixed crew of LosAngeles and local employees, he told Bernay hewanted to hire 10 employees in Dallas and replacethem with 10 new employees when the productionmoved to Little Rock. Bernay corroborated Papa-zian's testimony. Bernay further testified that hethen called Bill Bradford, business representative ofLocal 127 in Dallas, and told him Time Life in-tended to hire 10 people in Dallas, then "drop"them and hire 10 people in Little Rock, that hecalled Papazian back to tell him that the hiring of10 people in each area had been cleared, and thathe subsequently confirmed the arrangement withSmith. However, Smith testified that he intendedto hire 10-12 employees in Dallas to work along-side various Los Angeles employees for the Dallassegment of production, then take these employeesalong with the Los Angeles employees to LittleRock, where an additional 10 employees would behired. Furthermore, Pope testified that Smith toldhim this was Time Life's intent. Finally, Bradfordtestified that, although it was unclear initiallywhether the Dallas employees were hired for therun of the production or only for the Dallas seg-ment, he subsequently was assured by both Papa-zian and Smith during production that the Dallasemployees would be taken to Little Rock. Thus itappears that the various individuals involved haddifferent understandings as to the locations forwhich the Dallas employees were to be hired.F.P.S. has collective-bargaining agreements withboth Local 127 and IATSE. Accordingly, follow-ing the above conversations Pope interviewed var-ious members of Local 127 for work on "Crisis"and negotiated "deals" with those he selected. Hethen executed "start cards" and "deal memos,"'copies of which were forwarded to Smith for ap-proval. Neither the start cards nor the deal memosindicated whether those hired would work in LittleRock in addition to Dallas, or how long they couldexpect to work.Preproduction work in Dallas began sometime inearly May 1980. Actual production began May 27with a mixed crew of Los Angeles and Dallas em-ployees working as an integrated unit under thesame supervision. Dallas production work contin-ued 18 days. Although F.P.S. exercised no day-to-day control over the Dallas employees, it did proc-ess their payroll.According to Smith, on June 5, he received acall from Bernay in reference to a possible contractviolation in the use of Dallas employees as grips.During this conversation Bernay asked him whathe was going to do with the Dallas employees inregard to Little Rock, and Smith told him theywere to be taken to Little Rock. According toSmith, Bernay then told him that if that occurredthere would be grievances and he would pull theLos Angeles crew back to Los Angeles. Smiththen contacted Papazian, who called Bernay andsettled the problem regarding grips. Smith did nottestify whether the issue of taking Dallas employ-ees to Little Rock arose in the latter conversation.According to Bernay, however, during his con-versation with Smith the question of taking Dallasemployees to Little Rock was not mentioned.During his conversation with Papazian, however,Papazian asked if he could take the Dallas employ-ees to Little Rock if he could not find a sufficientnumber of qualified employees in Little Rock.Bernay told him he could not do so, and Papazianthen affirmed he would live up to the commitmenthe had with Bernay. Papazian testified that Bernaytold him Smith was planning on taking the Dallasemployees to Little Rock, at which point he putSmith on the phone and had Bernay explain to himthat Time Life could not do that. Papazian furthertestified that there was no threat to pull the crewover this issue.Following these conversations, Smith contactedPope and Bradford and told them that because of' The start cards and the deal memos stated the employee's name, theposition for which he was hired, the starting date. and his rate of pay.The start cards rwere agreements between the individual employees andF. 'S. on behalf of Time Life. The deal memos were memoranda be-t\ een t:.S. and Time Life.410 LOCAL 127, IATSEpressure from Los Angeles he would not be able totake the Dallas employees to Little Rock. It is un-disputed that on June 10, Bradford notified Popethat if the Dallas employees were not allowed togo to Little Rock, Local 127 would picket the setin Dallas at noon, June 12. Pope notified Smith ofthis threat, and later told Papazian that there was areal possibility of a strike. The next day F.P.S. filedthe charges in this proceeding. On June 12, Popewent to the set to attempt to avert the strike, but itwas not until the Dallas employees were notifiedby the Board that a notice of hearing would beissued that they agreed to continue working. OnJune 13, Time Life completed the Dallas phase ofproduction. On June 15, it began production inLittle Rock, replacing the Dallas employees pri-marily with Little Rock employees, but also utiliz-ing Los Angeles employees in certain classifica-tions.B. The Work in DisputeThe work in dispute involves film productionwork for the movie "Crisis" performed by employ-ees of Time Life at Little Rock, Arkansas, whichwas performed by employees represented byIATSE and was claimed by employees representedby Local 127.C. Contentions of the PartiesIATSE contends that the dispute is not properlybefore the Board and that the notice of hearingshould be quashed. It contends that there is no rea-sonable cause to believe that it has violated Section8(b)(4)(D), arguing that it never threatened tostrike or picket Time Life in support of its claim tothe disputed work. It further contends that anagreed-upon method for the voluntary adjustmentof the dispute exists to which the parties are bound.In this regard, it argues that Time Life, not F.P.S.,is the employer of the Dallas employees, that TimeLife agreed in a telegram to IATSE on June 17,1980, to be bound by the results of the internal dis-pute resolution procedure of IATSE, which is alsobinding on Local 127 and IATSE, and thereforethat all the parties in a position to make an effec-tive assignment of the work in dispute have agreedto be bound by the results of the IATSE internalprocedure. In the event the Board should find thedispute is properly before it, IATSE contends thatthe disputed work should be assigned to employeesrepresented by it based on its collective-bargainingagreement with Time Life, industry practice, andeconomy and efficiency of operations.F.P.S. and Local 127 contend that the dispute isproperly before the Board. They contend thatthere is reasonable cause to believe that Section8(b)(4)(D) has been violated, arguing that IATSEthreatened to pull the Los Angeles employees backto Los Angeles if the Dallas employees went toLittle Rock and that Local 127 threatened topicket the set in Dallas if the Dallas employeeswere not allowed to go to Little Rock. They fur-ther contend that no agreed-upon method for thevoluntary adjustment of the dispute exists to whichthe parties are bound. In this regard, they arguethat F.P.S. is the employer of the Dallas employeesrepresented by Local 127 and that F.P.S. has notagreed in its collective-bargaining agreements withLocal 127 and IATSE, or otherwise, to be boundby the internal dispute resolution procedure ofIATSE. They further contend that the Boardshould award the work in dispute to the Dallas em-ployees represented by Local 127 based on F.P.S.'scollective-bargaining agreements with IATSE andLocal 127, relative skills, economy and efficiencyof operations, area and past practices, job impact,and F.P.S.'s preference.At the hearing, Time Life took no position as towhether the dispute is properly before the Board,as to whether it or F.P.S. was the employer of theDallas employees, or as to which employees thedisputed work should be assigned. However, in atelegram to IATSE on June 17, Time Life stated itdid not desire to assign the work to employees rep-resented by Local 127, but that it would respectany decision by IATSE assigning the work toeither group of employees. 2D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.As noted above, it is undisputed that on June 10,1980, Local 127, through Business Agent Bradford,notified Pope that it would picket the set in Dallasif the Dallas employees were not taken to LittleRock. Pope relayed this threat to Smith at TimeLife, and subsequently told Papazian that there wasa real possibility of a strike. Local 127 did notagree to continue working until assured that theBoard was issuing the notice of hearing in this pro-2 Pursuant to IATSE's internal dispute resolution procedure, a meetingto review and resolve the dispute as held on Jiul 8. 1980. AlthoughF.P.S. and Local 127 chose not to appear, representatives of Time Life.IATSE. and individual West Coast Studio locals did attend and partici-pate. The next da, the president of IATSF issued a ruling that Local 127did not has.e jurisdiction over the wNrk to he perfirmed il Little RockThe hearing n this proceeding hbeganl suhsequenil It the issuance of hisruling.411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDceeding. In these circumstances, we find reasonablecause exists to believe that Section 8(b)(4)(D) hasbeen violated by Local 127.3With respect to whether there exists an agreed-upon method for the voluntary adjustment of thedispute to which all parties are bound, we note thatIATSE and Local 127 are bound by IATSE's in-ternal dispute resolution procedure, and Time Lifein its June 17 telegram to IATSE agreed to bebound by its results. However, F.P.S. has notagreed in its collective-bargaining agreements withLocal 127 and IATSE, or otherwise, to be sobound. As noted above, IATSE argues that TimeLife, not F.P.S., is the employer of the Dallas em-ployees and therefore that all parties in a positionto make an effective assignment of the work in dis-pute have agreed to be bound by the results of theIATSE internal procedure. On the other hand,F.P.S. and Local 127 argue that F.P.S. is the em-ployer of the Dallas employees represented byLocal 127 and therefore that no agreed-uponmethod for the voluntary adjustment of the disputeexists to which all parties are bound. We find it un-necessary to resolve these conflicting contentionsand to determine whether IATSE's internal disputeresolution procedure constitutes an agreed-uponmethod for the voluntary adjustment of the disputeto which all parties are bound, since we are quash-ing the notice of hearing for the reasons set forthbelow.We conclude, based on the unusual circum-stances involved, that the dispute is moot. As notedabove, the work in dispute has been completed.The Board frequently has held that the completionof the work involved does not render a jurisdic-tional dispute moot, where there is evidence ofsimilar disputes between the parties in the past andnothing to indicate that such disputes will notoccur in the future.4However, in the present casethere is no evidence of a similar dispute having oc-curred between the parties in the past, and we findthat it is unlikely that such a dispute will arise inthe future.Thus, we note that there is no evidence that sim-ilar disputes have arisen previously between F.P.S.3 It is not clear that Bernay's alleged June 5, 1980, threat to pull theLos Angeles crew was in reference to the problem regarding the grips,which was later settled, or the possibility that the Dallas employeesmight be taken to Little Rock. Since we find reasonable cause to believethat Local 127 violated Sec. 8(b)(4)(D), and in view of our quashing ofthe notice of hearing herein on other grounds, we find it unnecessary toreach the question of whether there is reasonable cause to believe thatIATSE violated Sec. 8(b)(4)(D).' See, e.g., Sheet Metal Workers International Association (AFL-CIO),Local No. 541 (Kingery Construction Company), 172 NLRB 1046. 1049(1968), and cases cited therein at fn. 9.or Local 127 and Los Angeles-based producersfilming in Dallas and another location with a mixedcrew of Los Angeles and local employees. Further-more, prior to the production of "Crisis," TimeLife had not filmed in Dallas, utilized the servicesof F.P.S., or employed employees represented byLocal 127. Additionally, there is no evidence thatTime Life has any plans to engage in these activi-ties in the future. Rather, it is clear that Time Lifecontracted with F.P.S. for the provision of equip-ment and personnel for the production of "Crisis"only, and did not establish a continuing relationshipwith either F.P.S. or Local 127.Furthermore, it is apparant that the instant dis-pute arose because of the failure of F.P.S. andTime Life to enter into a written agreement delin-eating precisely for which job classifications andfilming locations F.P.S. would provide employeesand for how long these employees would work.Thus, it is clear that Local 127's claim for workand its threat to picket was based on its belief thatTime Life had agreed to use Dallas employees rep-resented by Local 127 in Little Rock for the film-ing of "Crisis" when it contracted with F.P.S. forthe provision of equipment and personnel. Howev-er, as noted above, the various individuals in-volved, including Time Life's own representatives,Papazian and Smith, had different understandingsas to the locations for which the Dallas employeeswere to be hired. These differences could, andprobably would, have been avoided had F.P.S. andTime Life specifically addressed the matter in theirwritten agreement. There is no reason to believethat similar misunderstandings would occur in theevent Time Life in the future should utilize theservices of F.P.S. for a production in which it filmsin Dallas and another location with a mixed crewof Los Angeles and local employees. Finally, it isclear that Local 127 made no claim for, nor threatsconcerning, any future work on any Time Life pro-duction. Therefore, we find that it is unlikely thatsimilar disputes between the parties will recur inthe future.Based on all the foregoing, and emphasizing theparticular and unusual facts of this case, we con-clude that the dispute herein is moot. Accordingly,we shall quash the notice of hearing in this pro-ceeding.ORDERIt is hereby ordered that the notice of hearingissued in this proceeding be, and it hereby is,quashed.412